Title: To Thomas Jefferson from William Armistead, 20 January 1781
From: Armistead, William
To: Jefferson, Thomas



20th Jany. 1781.

Present State of the Shoemaking business under Mr. Mathew Anderson.
No materials on hand to carry on the business; nor to be procured without the ready money.
13 Soldiers employed and Standing idle.
3 hands employed for the day
Mr. Andersons Wages going on; together with house rent &c., the Shoes made, from the high Price of leather &c. and the hands being obliged to be idle from the Want of money to purchase that Article, are found to Cost as much as they may be bought for elsewhere.
From the above, I would take the liberty of Submitting to your Excellency whether the discontinuance of that business will not be proper.

W Armistead

